DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: For clarity purposes, the examiner recommends amending the claim to explicitly recite the steps to be performed, rather than referencing the method of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAN et al., US 20190012717 A1 (hereinafter “Han”).

Claim 1: Han teaches a product comparison method implemented by a computer apparatus including at least one processor, the product comparison method comprising:
recognizing at least two comparable products from at least one image (Han, [Fig. 6], [0147] note the terminal device 300 captures the image of the offline product according to the user's manipulation (S321), [0148] note Subsequently, the terminal device 300 transmits the captured image of the offline product to the product information providing server 400 through the network 100 and requests information about an online-sold product the same as or similar to the offline product (S322));
displaying at least one common attribute of the at least two comparable products through a user interface (Han, [Fig. 6], [Fig. 8A], [0150] note Afterwards, the terminal device 300 receives, from the product information providing server 400, sales information of the online-sold product which is the same as or similar to the offline product (S323). The product sales information from the product information providing server 400 may include the price and color of the product and a list of online shopping malls and open markets selling the product); and
based on the user interface receiving a user input that selects one of the at least one common attribute, as a selected attribute, providing a result of comparison between the at least two comparable products with regard to the selected attribute (Han, [Fig. 6], [0152] note When the user needs more detailed information about the product or wishes to purchase the product, the user may manipulate the terminal device 300 to select an item in the shopping mall list in the product sales information, [Fig. 8A], [0162] note If the user needs more information about the product or wants to purchase the product, the user may select one of the online shopping malls in the list, [Fig. 8B], [0163] note a list of the products of the same kind as the offline product, that is, products which are the same as or similar to the offline product may be provided in the augmented reality).

Claim 2: Han teaches the product comparison method of claim 1, wherein the displaying comprises identifying the common attribute of the at least two comparable products based on metadata of the at least two comparable products (Han, [0081] note he terminal device 300 may identify the offline product in the image by searching the database for detailed information of the products the same as or similar to the offline product based on the extracted product information, [0162] note the product name, the product color, the product size, and the list of online shopping malls selling the product, [0163] note the trademark attached on the product may be analyzed and a list of the products of the same trademark or brand may be provided in the augmented reality).

Claim 3: Han teaches the product comparison method of claim 1, wherein the displaying comprises:
retrieving metadata of the at least two comparable products from a product database that stores product information; and identifying the common attribute of the at least two comparable products based on the retrieved metadata (Han, [0081] note he terminal device 300 may identify the offline product in the image by searching the database for detailed information of the products the same as or similar to the offline product based on the extracted product information, [0162] note the product name, the product color, the product size, and the list of online shopping malls selling the product, [0163] note the trademark attached on the product may be analyzed and a list of the products of the same trademark or brand may be provided in the augmented reality).

Claim 4: Han teaches the product comparison method of claim 1, wherein the displaying comprises:
retrieving metadata from product details acquired through a real-time search for the at least two comparable products; and identifying the common attribute of the at least two comparable products based on the retrieved metadata (Han, [0081] note he terminal device 300 may identify the offline product in the image by searching the database for detailed information of the products the same as or similar to the offline product based on the extracted product information, [0162] note the product name, the product color, the product size, and the list of online shopping malls selling the product, [0163] note the trademark attached on the product may be analyzed and a list of the products of the same trademark or brand may be provided in the augmented reality).

Claim 5: Han teaches the product comparison method of claim 2, wherein the displaying further comprises:
identifying field values of the at least two comparable products with regard to the common attribute (Han, [0163] note the trademark attached on the product may be analyzed and a list of the products of the same trademark or brand may be provided in the augmented reality. Further, the user may designate more conditions for the desired product to narrow down the products contained in the list).

Claim 6: Han teaches the product comparison method of claim 1, wherein the providing the result of the comparison comprises: 
marking a graphic object corresponding to one of the at least two comparable products with a label according to the result of the comparison by overlaying the label on the at least one image (Han, [Fig. 8B], [0163] note a list of the products of the same kind as the offline product, that is, products which are the same as or similar to the offline product may be provided in the augmented reality).

Claim 7: Han teaches the product comparison method of claim 6, wherein the marking comprises differentially displaying the label based on a field value of at least one of the at least two comparable products about the selected attribute (Han, [Fig. 8B], [0163] note a list of the products of the same kind as the offline product, that is, products which are the same as or similar to the offline product may be provided in the augmented reality).

Claim 9: Han teaches the product comparison method of claim 1, wherein the recognizing the at least two comparable products comprises:
(Han, [Fig. 8B], [0163] note a list of the products of the same kind as the offline product, that is, products which are the same as or similar to the offline product may be provided in the augmented reality. Further, the user may designate more conditions for the desired product to narrow down the products contained in the list).

Claim 10: Han teaches the product comparison method of claim 1, wherein the at least two comparable products comprises a first product and a second product, and wherein the production comparison method comprises:
extracting from the at least one image, first text corresponding to the first product and second text corresponding to the second product, through an optical character reader (OCR); and comparing the first text with the second text to provide the result of the comparison (Han, [Fig. 7B], [0014] note The service search unit may extract at least one of characteristics information of the offline product image, trademark information contained in the offline product image, price information of the offline product, and color information of the offline product as the offline product information).

Claim 11: Han teaches a non-transitory computer-readable record medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform the product comparison method of claim 1 (see claim 1 rejection)

Claim 12: Han teaches a computer apparatus comprising: at least one memory configured to store computer-readable instructions; and at least one processor configured to execute the computer-readable instructions to:
recognize at least two comparable products from at least one image (Han, [Fig. 6], [0147] note the terminal device 300 captures the image of the offline product according to the user's manipulation (S321), [0148] note Subsequently, the terminal device 300 transmits the captured image of the offline product to the product information providing server 400 through the network 100 and requests information about an online-sold product the same as or similar to the offline product (S322));
provide at least one common attribute of the at least two comparable products through a user interface (Han, [Fig. 6], [Fig. 8A], [0150] note Afterwards, the terminal device 300 receives, from the product information providing server 400, sales information of the online-sold product which is the same as or similar to the offline product (S323). The product sales information from the product information providing server 400 may include the price and color of the product and a list of online shopping malls and open markets selling the product); and
add a label in the at least one image based on a result of comparison between the at least two comparable products with regard to a selected attribute that is selected through the user interface from the at least one common attribute (Han, [Fig. 6], [0152] note When the user needs more detailed information about the product or wishes to purchase the product, the user may manipulate the terminal device 300 to select an item in the shopping mall list in the product sales information, [Fig. 8A], [0162] note If the user needs more information about the product or wants to purchase the product, the user may select one of the online shopping malls in the list, [Fig. 8B], [0163] note a list of the products of the same kind as the offline product, that is, products which are the same as or similar to the offline product may be provided in the augmented reality).

Claim 13: Han teaches the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to:
identify the common attribute of the at least two comparable products based on metadata of the at least two comparable products (Han, [0081] note he terminal device 300 may identify the offline product in the image by searching the database for detailed information of the products the same as or similar to the offline product based on the extracted product information, [0162] note the product name, the product color, the product size, and the list of online shopping malls selling the product, [0163] note the trademark attached on the product may be analyzed and a list of the products of the same trademark or brand may be provided in the augmented reality).

Claim 14: Han teaches the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to:
retrieve metadata of the at least two comparable products from a product database, and identify the common attribute of the at least two comparable products based on the retrieved metadata (Han, [0081] note he terminal device 300 may identify the offline product in the image by searching the database for detailed information of the products the same as or similar to the offline product based on the extracted product information, [0162] note the product name, the product color, the product size, and the list of online shopping malls selling the product, [0163] note the trademark attached on the product may be analyzed and a list of the products of the same trademark or brand may be provided in the augmented reality).

Claim 15: Han teaches the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to:
(Han, [0081] note he terminal device 300 may identify the offline product in the image by searching the database for detailed information of the products the same as or similar to the offline product based on the extracted product information, [0162] note the product name, the product color, the product size, and the list of online shopping malls selling the product, [0163] note the trademark attached on the product may be analyzed and a list of the products of the same trademark or brand may be provided in the augmented reality).

Claim 16: Han teaches the computer apparatus of claim 13, wherein the at least one processor is further configured to execute the computer-readable instructions to:
identify field values of the at least two comparable products with regard to the common attribute (Han, [0163] note the trademark attached on the product may be analyzed and a list of the products of the same trademark or brand may be provided in the augmented reality. Further, the user may designate more conditions for the desired product to narrow down the products contained in the list).

Claim 17: Han teaches the computer apparatus of claim 13, wherein the at least one processor is further configured to execute the computer-readable instructions to:
differentially display the label based on a field value of at least one of the at least two comparable products about the selected attribute (Han, [Fig. 8B], [0163] note a list of the products of the same kind as the offline product, that is, products which are the same as or similar to the offline product may be provided in the augmented reality).

Claim 19: Han teaches the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to:
provide product information of each of a plurality of objects that are recognized in the at least one image, and set at least two objects of the plurality of objects as the at least two comparable products in response to a user input that confirms the product information of the at least two objects (Han, [Fig. 8B], [0163] note a list of the products of the same kind as the offline product, that is, products which are the same as or similar to the offline product may be provided in the augmented reality. Further, the user may designate more conditions for the desired product to narrow down the products contained in the list).

Claim 20: Han teaches the computer apparatus of claim 12, wherein the at least two comparable products comprises a first product and a second product, and wherein the at least one processor is further configured to execute the computer-readable instructions to:
extract from the at least one image, first text corresponding to the first product and second text corresponding to the second product, through an optical character reader (OCR); and compare the first text with the second text to provide the result of the comparison (Han, [Fig. 7B], [0014] note The service search unit may extract at least one of characteristics information of the offline product image, trademark information contained in the offline product image, price information of the offline product, and color information of the offline product as the offline product information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Moore et al., US 10204136 B2 (hereinafter “Moore”).

Claim 8: Han does not explicitly teach the product comparison method of claim 1, wherein the providing comprises providing the result of the comparison in a graph form based on field values of the at least two comparable products with regard to the selected attribute.
However, Moore teaches this (Moore, [Fig. 6], [Col. 8 Lines 10-15] note In response to the user adjusting the adjustment slider to various settings or values reflecting the specific types of attributes the user desires in a product, the presentation engine 210 presents the search results in a list format and a multiple dimensional graphical format for quick product comparison, [Col. 15 33-38] note the analysis engine 240 structures the information from the search result in a multi-dimensional graph 640 for user comparison and visualization. Each of the attributes associated with the adjustable slider 630 can be represented as axis in the graph 640. In this specific example, the y-axis represents the value score of each product).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the augmented reality product display of Han with the search result graph of Moore according to known methods (i.e. providing a graph reflecting specific types of attributes the user desires in a product). Motivation for doing so is that this structures the search results in a multi-dimensional graphical format for ease of comparison to a reference point, where each dimensional axis represents an attribute the user wishes to compare across different products (Col. 2 Lines 45-49]).

Claim 18: Han does not explicitly teach the computer apparatus of claim 13, wherein the at least one processor is further configured to execute the computer-readable instructions to: provide the result of the at least two comparable products in a graph form based on field values of the at least two comparable products about the selected attribute.
However, Moore teaches this (Moore, [Fig. 6], [Col. 8 Lines 10-15] note In response to the user adjusting the adjustment slider to various settings or values reflecting the specific types of attributes the user desires in a product, the presentation engine 210 presents the search results in a list format and a multiple dimensional graphical format for quick product comparison, [Col. 15 33-38] note the analysis engine 240 structures the information from the search result in a multi-dimensional graph 640 for user comparison and visualization. Each of the attributes associated with the adjustable slider 630 can be represented as axis in the graph 640. In this specific example, the y-axis represents the value score of each product).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the augmented reality product display of Han with the search result graph of Moore according to known methods (i.e. providing a graph reflecting specific types of attributes the user desires in a product). Motivation for doing so is that this structures the search results in a multi-dimensional graphical format for ease of comparison to a reference point, where each dimensional axis represents an attribute the user wishes to compare across different products (Col. 2 Lines 45-49]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165